Citation Nr: 0945594	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-11 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant served on active duty from May 1971 to February 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, on brokerage for the RO in Detroit, Michigan.

In June 2007, a Decision Review Officer (DRO) hearing was 
held at the RO and a transcript of that hearing is of record.


FINDINGS OF FACT

1.  Bilateral pes planus was noted upon the pre-induction 
examination in May 1971.

2.  Pre-existing bilateral pes planus has not been shown by 
competent clinical evidence to have been chronically 
increased by service, beyond the normal progression of the 
disease.


CONCLUSION OF LAW

Bilateral pes planus pre-existed service and was not 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim for service 
connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 
U.S.C. 
§ 5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, 
letters dated in February 2006 and March 2006 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187; 
Dingess/Hartman, at 490.  The letter included notice of the 
evidence required to establish service connection on direct-
incurrence, including presumptive, basis.

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records, 
private medical records, and VA medical records are in the 
file.  The appellant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA 
provides a claimant with an examination in accordance with 
the duty to assist, the examination must be adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative 
value of a medical opinion is derived from a factually 
accurate, fully articulated, and soundly reasoned opinion.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a January 2007 VA medical 
examination to obtain an opinion as to whether the appellant 
has pes planus and whether the condition was aggravated by 
military service.  This opinion was rendered by a medical 
professional following a thorough examination and interview 
of the appellant.  The examiner obtained an accurate history 
and listened to the appellant's assertions.  The appellant's 
claims file was reviewed.  The examiner laid a factual 
foundation for the conclusions that were reached.  Therefore, 
the Board finds that the examination is adequate.  See 
Nieves-Rodriguez, supra.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II. Service Connection

The appellant contends that his bilateral pes planus 
disability was aggravated in service in the Army.  For the 
reasons that follow, the Board concludes that service 
connection is not warranted. 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b) (2009).  A veteran who served during a period of 
war, like the appellant, is presumed to be in sound condition 
when he entered into military service except for conditions 
noted on entrance medical examination.  38 U.S.C.A. §§ 1111, 
1132 (West 2002).  Where there is "clear and unmistakable" 
evidence that the injury or disease claimed pre-existed 
service, the presumption does not attach, and the issue 
becomes whether the disease or injury was aggravated during 
service.  Id.

Pes planus was noted in the appellant's pre-induction 
clinical examination for entrance into service in May 1971.  
Thus, the appellant's disorder was noted at entrance to 
service and the presumption of soundness does not attach.  
The appellant shall be considered to have had pes planus 
prior to service.

Since pes planus was shown prior to service and was noted on 
entry, as discussed above, the appellant cannot bring a claim 
for service connection for that disorder, but he may bring a 
claim for service-connected aggravation of that disorder.  
Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  In that 
case, 38 U.S.C.A. 
§ 1153 applies and the burden falls on the appellant to 
establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994).  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary flare-ups of a pre-existing disorder during 
service, without evidence of a worsening of the underlying 
condition, do not constitute aggravation.  Hunt v. Derwinski, 
1 Vet. App. 292, 296-97 (1991).  In this case, the appellant 
has not carried his burden of showing his pes planus 
disability was aggravated by service. 

Evidence of aggravation with regard to a pre-existing 
disability includes, among other things, affirmative evidence 
of increase in severity during service or a medical opinion 
finding an increase in severity.  The appellant's May 1971 
pre-induction examination report notes that he has pes 
planus.  A service treatment record, dated April 1972, 
indicates the appellant had foot pain as a result of pes 
planus and was treated with arch supports.  Another service 
treatment record, dated October 1977, states he was treated 
for pes planus.  A service treatment record from August 1978 
notes that his left foot was painful.  Aside from these 
references, the appellant's service treatment records do not 
contain any other notes concerning pes planus.  In a June 
2007 hearing held before a Decision Review Officer in the 
Detroit RO, the appellant stated that he did not remember 
having further treatment for pes planus after 1972.  Pes 
planus was not noted in the appellant's periodic examination 
report from December 1975.  His December 1978 separation 
examination also does not reference pes planus or any foot 
condition.  The latter examination report indicated that the 
appellant's feet were normal.  Although the service treatment 
records indicate the appellant was treated for pes planus, 
the records do not support the appellant's argument that 
there was an increase in the severity of the condition during 
service.     The Board finds the normal clinical reports on 
the appellant's December 1975 and December 1978 examinations 
are affirmative evidence that there was no chronic increase 
in severity during service.

The record does not contain any medical opinion, private or 
VA, that suggests that the appellant's pre-existing pes 
planus was permanently aggravated by active service.  In the 
June 2007 hearing at the Detroit RO, the appellant reported 
that he saw at least two doctors for pain in his feet due to 
pes planus after service who told him to treat the condition 
with over-the-counter supports and pain medication.  The 
appellant also stated that he had worked at jobs at a frozen 
food warehouse and an automotive company, which both required 
long hours of standing.  Although the claims file contains 
private medical records from several physicians, the records 
do not contain any reference to pes planus.  The record 
contains a private medical report of physical examination of 
the appellant, dated in January 1993, from one of the 
physicians referenced in the appellant's June 2007 RO hearing 
testimony.  The physician stated that an inspection of the 
appellant's feet did not disclose evidence of any distortion 
or abnormality of the toes.  In a private medical record 
dated in November 2007, a different physician reported that 
the appellant had lower extremity edema up to the shins, but 
did not reference pes planus.  

The appellant was seen for a VA examination in January 2007.  
The VA examination report reflects that the VA examiner 
reviewed the claims folder in conjunction with physical 
examination of the appellant.  The VA examiner diagnosed the 
appellant with mild pes planus and opined that the 
appellant's pes planus disability had not been aggravated by 
his active service.  After the physical examination, the VA 
examiner found there was no pain on manipulation of the foot, 
and no swelling or edema of the skin.  The VA examiner also 
noted that the appellant did not have an arch support in his 
shoes and there was no abnormal shoe wear.  The appellant 
reported to the VA examiner that he had pain in both feet 
which affected his work, but not his activities of daily 
living.  The appellant stated that he did not use any arch 
support, although he had used them in the past.  The VA 
examiner found there was no evidence of functional impairment 
at the present time and it was less likely as not that the 
pes planus impairment was increased by the appellant's seven 
years of military service.  The VA examiner's diagnosis of 
mild pes planus does not support the appellant's assertion 
that his pes planus condition was aggravated by service.

In Falzone v. Brown, 8 Vet. App. 398, 403 (1995), the Court 
held that a layperson was considered competent to testify as 
to the symptoms of a disability, such as pain.  The Court 
also held that the appellant's disability in that case, pes 
planus, was of the type that "lends itself to observation by 
a lay witness."   In this case, the appellant's current 
claim is that his pes planus was aggravated in service.  He 
reported in the June 2007 RO hearing that he had pain due to 
pes planus during and after service.  Although the appellant 
is competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medicine or science, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The appellant is competent to comment on his 
symptoms, but not the cause.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).   The appellant has not 
been shown to possess the requisite skills necessary to be 
capable of making medical conclusions.  Thus, the appellant's 
statements concerning the severity of his pes planus are less 
probative than the January 2007 VA examination report and 
private medical records.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

The Board finds that a preponderance of the evidence is 
against the appellant's claim that the bilateral pes planus 
was aggravated by service.  The appellant's December 1975 
periodic examination, his December 1978 separation 
examination, and his private medical records in the file do 
not refer to pes planus.  The January 2007 VA examination 
found the appellant had mild bilateral pes planus which was 
not aggravated by service.  As a result, the Board finds that 
the presumption of aggravation found in 38 U.S.C.A. § 1153 
and 38 C.F.R. § 3.306 does not arise.  Browder v. Derwinski, 
1 Vet. App. 204, 206-207 (1991).  The presumption of 
aggravation applies where there was a worsening of the 
disability in service, regardless of whether the degree of 
worsening was enough to warrant compensation.  Browder, 1 
Vet. App. 207.  A preponderance of the evidence does 
establish that the appellant's bilateral pes planus worsened 
in service.  As a result, the appellant has not met the 
burden of establishing aggravation of the pre-existing 
bilateral pes planus.  See Wagner, 370 F. 3d. at 1096.

In sum, the evidence of record establishes that the 
appellant's bilateral pes planus pre-existed service.  The 
preponderance of the evidence does not establish that the 
pre-existing bilateral pes planus chronically increased in 
severity during service.  Thus, the Board finds that service-
connected aggravation of bilateral pes planus is not 
established.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable, 
and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Entitlement to service connection for bilateral pes planus is 
denied.



____________________________________________
U.R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


